TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00108-CV




City of Austin, Appellant

v.

Ryan-O Excavating, Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN300901, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        The parties have informed this Court that they have agreed to settle this case, pending
approval by appellant’s governing body.  Because the approval process is of uncertain duration, the
parties request that this Court abate this appeal until the governing body approves the settlement.
                        Accordingly, we abate this appeal.  If and when the governing body approves the
settlement, the parties should move to reinstate this appeal and then move to dismiss it.  If this appeal
remains pending on September 1, 2005, the parties should file a report informing this Court of the
status of the settlement process.
 
                                                                                                                                                            
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   May 27, 2005